Name: Commission Implementing Regulation (EU) NoÃ 792/2013 of 19Ã August 2013 withdrawing the suspension of submission of applications for import licences for sugar products under certain tariff quotas
 Type: Implementing Regulation
 Subject Matter: tariff policy;  foodstuff;  trade;  agricultural policy
 Date Published: nan

 20.8.2013 EN Official Journal of the European Union L 222/11 COMMISSION IMPLEMENTING REGULATION (EU) No 792/2013 of 19 August 2013 withdrawing the suspension of submission of applications for import licences for sugar products under certain tariff quotas THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (2), and in particular Article 5(2) thereof, Whereas: (1) The submission of applications for import licences concerning order numbers 09.4319 and 09.4320 was suspended as from 27 September 2012 by Commission Implementing Regulation (EU) No 879/2012 of 26 September 2012 fixing the allocation coefficient for the issuing of import licences applied for from 8 to 14 September 2012 for sugar products under certain tariff quotas and suspending submission of applications for such licences (3), in accordance with Regulation (EC) No 891/2009. (2) Following notifications on unused and/or partly used licences, quantities became available again for these order numbers. The suspension of applications should therefore be withdrawn, HAS ADOPTED THIS REGULATION: Article 1 The suspension of submission of applications for import licences for order numbers 09.4319 and 09.4320 as from 27 September 2012 laid down by Implementing Regulation (EU) No 879/2012 is withdrawn. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 2013. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 254, 26.9.2009, p. 82. (3) OJ L 259, 27.9.2012, p. 3.